UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
LOVELL BELTON,
                                                                NOT FOR PUBLICATION
                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                   19-MC-2485 (PKC) (LB)

KATHERINE ROBERTS (DOE), LORI F.
WHARTON (DOE), THE PONDEROSA
TWINS, and MICHAEL A. WEBB,

                                Defendans.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On August 31, 2007, Plaintiff was barred from filing any future action in this Court without

obtaining leave of Court. Belton v. Horn, No. 07-CV-2731 (RJD) (LB) (E.D.N.Y. Sept. 4, 2007)

(“[P]laintiff is enjoined from any new in forma pauperis action in this Court without obtaining

leave of Court . . . .”); see also 28 U.S.C. § 1651. On September 18, 2019, Plaintiff filed a proposed

complaint, along with a motion pursuant to Federal Rule of Civil Procedure 18 and a motion to

proceed in forma pauperis. (See Dkts. 1−3.) For the reasons set forth infra, Plaintiff’s motion for

leave to file is denied and this action is dismissed.

        Plaintiff’s complaint does not comply with the Court’s bar order. Plaintiff does not provide

any valid reason to allow his proposed complaint to proceed. The proposed complaint, alleging

“theft of works[,] attempted murder on plaintiff” (Complaint, Dkt. 1, at ECF1 5), does not provide

any specific allegations and is wholly devoid of merit.

        Accordingly, the Court denies Plaintiff’s motion for leave to file the proposed complaint

and dismisses this action. Plaintiff’s motion to proceed in forma pauperis and his motion pursuant


        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
        1

system and not the document’s internal pagination.

                                                           1
to Federal Rule of Civil Procedure 18 are denied as moot. The Order barring Plaintiff from filing

future in forma pauperis complaints without leave of the Court remains in effect. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Memorandum and Order

would not be taken in good faith and therefore in forma pauperis status is denied for purpose of

an appeal. See Coppedge v. United States, 369 U.S. 438, 444−45 (1962). The Clerk of Court is

directed to close this action.

                                                    SO ORDERED.

                                                    /s/ Pamela K. Chen
                                                    Pamela K. Chen
                                                    United States District Judge
Dated: October 3, 2019
       Brooklyn, New York




                                               2
